Citation Nr: 0904691	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-07 038A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977 and from October 1979 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which declined the veteran's petition to reopen his claim for 
service connection for PTSD since new and material evidence 
had not been submitted.

The veteran also appealed the RO's denial of his claim for 
service connection for a seizure disorder.  However, during 
his December 2008 videoconference hearing before the 
undersigned Veterans Law Judge of the Board, and in a 
statement submitted immediately after the hearing, the 
veteran withdrew his claim for service connection for a 
seizure disorder.  38 C.F.R. § 20.204 (2008).  
So only his claim for PTSD remains.

At the hearing, the veteran elected to have the Disabled 
American Veterans (DAV) speak on his behalf, although he has 
not officially redesignated this organization as his 
representative in this appeal.  The power of attorney is 
still in favor of Naomi E. Farve.

In this decision the Board is reopening the veteran's claim 
for service connection for PTSD on the basis of new and 
material evidence.  But the Board is then remanding this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development before reajudicating 
this claim on the underlying merits.




FINDINGS OF FACT

1.  During his December 2008 videoconference hearing, prior 
to the promulgation of a decision in this appeal, the veteran 
withdrew his claim for service connection for a seizure 
disorder.  He also submitted a statement immediately after 
the hearing reiterating that he was withdrawing this claim.

2.  An unappealed April 2002 rating decision declined to 
reopen the veteran's claim for service connection for PTSD - 
concluding there was no new and material evidence to permit 
doing this because there still was no evidence of a verified 
stressor in service to support this diagnosis and since there 
were insufficient details to conduct a meaningful search in 
an attempt to verify his alleged stressors.

3.  Since that April 2002 rating decision, however, the 
veteran has provided an approximate date (within 60 days) 
concerning an alleged stressor in which a close friend, PFC 
Brown, purportedly sustained fatal burns after an explosion.  

4.  Other evidence submitted since that April 2002 rating 
decision includes a February 2005 statement from a VA staff 
physician (a psychiatrist in the local VA mental health 
clinic) indicating the veteran has PTSD as a result of his 
military service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the veteran's 
Substantive Appeal concerning his claim for service 
connection for a seizure disorder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).



2.  The April 2002 rating decision that declined to reopen 
the veteran's claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

3.  But additional evidence submitted since that April 2002 
rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Seizure Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).

During his December 2008 videoconference hearing, the veteran 
indicated he was withdrawing his claim for service connection 
for a seizure disorder.  He also submitted a statement 
immediately after the hearing reiterating this.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this claim.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
concerning this claim and it is dismissed.

II.  Whether there is New and Material 
Evidence to Reopen the Claim for Service 
Connection for PTSD

The veteran is ultimately seeking service connection for 
PTSD.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen this claim 
because an unappealed, and therefore final and binding, 
April 2002 rating decision previously considered - and 
denied, this claim.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection for PTSD, in particular, 
requires:  [1] a current medical diagnosis of the condition 
in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), [2] 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and [3] medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If VA determines the 
veteran engaged in combat with the enemy and that his alleged 
stressor is combat related, then the veteran's lay testimony 
or statements are accepted as conclusive evidence of the 
occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) & (f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, then the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  And this credible supporting evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).



In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this particular case at hand, the RO issued several prior 
rating decisions denying the veteran's claim for service 
connection for PTSD.  In an August 1999 decision, the RO 
denied his claim on the basis that there was no evidence of a 
PTSD diagnosis.  After PTSD was eventually diagnosed in 
August 2000, subsequent rating decisions dated in December 
2000 and October 2001 denied the claim on the alternative 
basis that there was no evidence of a verified stressor in 
service to support this diagnosis.  The evidence of record at 
that time noted the veteran had never engaged in combat, that 
he had served as a medical specialist, and that he claimed to 
have witnessed the death of several people, including a close 
friend.  However, details concerning his alleged stressors 
were not provided.

Then, in an even more recent April 2002 rating decision, the 
RO denied the veteran's petition to reopen his claim for 
service connection for PTSD - concluding there still was no 
evidence of an in-service stressor and insufficient details 
to conduct a meaningful search in an attempt to verify the 
alleged stressors.  

The veteran was notified of that April 2002 rating decision 
and of his appellate rights in a letter dated that same 
month.  After he filed a timely notice of disagreement (NOD), 
the RO issued a statement of the case (SOC) in July 2002.  
But he failed to perfect his appeal to the Board by 
submitting a substantive appeal (VA Form 9 or equivalent).  
Therefore, that April 2002 rating decision is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.203, 
20.302, 20.1103.  That is the most recent final decision on 
the claim.

In April 2004, the veteran again attempted to reopen his 
claim for service connection for PTSD on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
is applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the most 
recent final rating decision in April 2002.  Since that 
decision, the veteran has provided additional details 
concerning one of his alleged stressors.  During his recent 
December 2008 hearing, the veteran testified that he 
witnessed a close friend, Private First Class (PFC) Brown, 
die after sustaining severe burns over 90 percent of his body 
in an explosion at Fort Benning.  Initially, the veteran was 
unable to recall the approximate date of this incident.  But 
at his hearing he testified that it occurred in either late 
1976 or early 1977.  Since he has now provided an approximate 
date for this stressor, it is probative of the central issue 
in this case as to whether an in-service stressor actually 
occurred to support the diagnosis of PTSD.

Although this statement, alone, is insufficient to verify the 
alleged incident, there are now sufficient details to conduct 
a meaningful search in an attempt to verify the alleged 
incident, which was lacking at the time of the unappealed 
April 2002 rating decision.  Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it contributed to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).

Other evidence submitted since that April 2002 rating 
decision includes a February 2005 statement from a VA staff 
physician (a psychiatrist in the local VA mental health 
clinic) indicating the veteran has PTSD as a result of his 
military service - so presumably at least partly as a result 
of that alleged stressor.

Having said all of this, it is important for the veteran to 
understand that the standard for reopening a claim is low and 
does not necessarily indicate his claim will be ultimately 
granted.  As such, the Board finds that new and material 
evidence has been submitted since the April 2002 rating 
decision and that the veteran's PTSD claim must be reopened.  
38 C.F.R. § 3.156.


ORDER

The appeal concerning service connection for a seizure 
disorder is dismissed.

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.


REMAND

As mentioned, the veteran says he saw a close friend, PFC 
Brown, killed in an explosion while stationed at Fort 
Benning, Georgia.  Because the veteran testified under oath 
during his recent December 2008 hearing that this incident 
probably occurred in either late 1976 or early 1977, the 
Board finds this sufficient to provide the U.S. Army and 
Joint Services Records Research Center (JSRRC) a 60-day 
period (December 1976 to January 1977) with which to conduct 
a meaningful search to verify this alleged incident.  That is 
to say, there is now sufficient information to possibly 
verify this alleged stressor.  Hence, after first giving the 
veteran another opportunity to provide still additional 
information about his claimed in-service stressors (and 
regardless of whether he responds), the AMC should attempt to 
independently corroborate the occurrence of the claimed 
incident through the JSRRC.  See 38 U.S.C.A. § 5103A (b)(3); 
38 C.F.R. § 3.159(c).  In doing so, the AMC is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi, 10 Vet. App. at 311.  The records need 
only imply his participation (e.g., to not controvert his 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See 
Pentecost, 16 Vet. App. at 128-129.

If at least one stressor is objectively confirmed, then the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination 
to determine whether he suffers from PTSD as a result of the 
verified stressor(s).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(1)(2); 38 C.F.R. § 3.159(c)(4) 
(VA must have the veteran examined for a medical nexus 
opinion when necessary to decide a claim).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Give the veteran an additional 
opportunity to provide even more specific 
information regarding his alleged 
stressors in service that he believes led 
to his PTSD.  This additional 
information, if provided, should include 
the dates (month and year) the incident 
occurred, assigned unit, location, and 
the full names of individuals injured or 
killed for each of the events in 
question.  Advise the veteran that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.

2.  Forward the veteran's stressor 
information to the JSRRC, and any other 
appropriate records repository, for 
research into corroboration of the 
claimed stressors.  The JSRCC should be 
asked to provide documentation, if 
available, regarding the claimed 
stressors.  The JSRRC should be provided 
a copy of any information obtained from 
the veteran concerning the specific 
details of his alleged stressors.  Follow 
up on any additional action suggested by 
the JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, please prepare a report detailing 
the occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
stressors have been verified, then 
expressly indicate this in the report.

4.  If there is confirmation of at least 
one stressor, schedule the veteran for a 
VA psychiatric examination.  The claims 
folder must be made available and 
reviewed by the examiner for the 
pertinent medical and other history, who 
must determine whether the veteran has 
PTSD and, if he does, whether it is the 
result of a confirmed stressor coincident 
with his military service.  The examiner 
should be instructed that only the 
verified events may be considered as 
valid stressors.  The examiner should 
utilize the DSM-IV in arriving 
at diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

5.  Then readjudicate the claim for 
service connection for PTSD.  If the 
claim is not granted, send the veteran 
and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


